




EXHIBIT 10.13


Tennessee Valley Authority
LONG-TERM INCENTIVE PLAN RETENTION GRANT NOTICE








Pursuant to the provisions of the Tennessee Valley Authority Long-Term Incentive
Plan (“Plan”), approved effective October 1, 2015, the Tennessee Valley
Authority (“TVA”) hereby grants Michael D. Skaggs (“Participant”) as of October
1, 2015 (“Grant Date”), an award of $150,000 (“Long-Term Retention Incentive
Award”), upon and subject to the terms and conditions set forth below.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.




1. Grant of Award


The Long-Term Retention Incentive Award shall be subject to all the terms and
conditions of the Plan and this Notice. The Long-Term Retention Incentive Award
represents the right of the Participant to receive a lump sum cash payment
subject to the vesting requirements provided in Section 3 below.


2. Plan Participation


The granting of the Award shall constitute the selection of the Participant to
participate in the Plan. In no event shall the granting of the Award guarantee
the Participant’s eligibility to receive future awards under the Plan.


3. Vesting Date


Except as provided in Section 4 below, Long-Term Retention Incentive Awards
shall have a prorated vesting period covering three years. Long-Term Retention
Incentive Awards granted on October 1 will become 1/3 vested on each subsequent
September 30, provided the Participant remains employed through that date.


4. Forfeiture and Accelerated Vesting


4.1
Termination Prior to Normal Vesting Date. Except as otherwise determined by an
Authorized Party or provided in Sections 4.2 or 4.3 below, if a Participant’s
employment with TVA terminates for any reason, the unvested portion of any award
shall be completely forfeited on the date of the termination of the
Participant’s employment.



4.2
Death. If a Participant dies while employed, the Beneficiary shall be entitled
under the Retention Component of the Plan to the sum of (1) any portion of a
Long-Term Retention Incentive Award that has already vested at the time of the
Participant’s death and has not yet been paid and (2) any portion of a Long-Term
Retention Incentive Award that would have vested at the end of the fiscal year
during which the Participant dies or at the end of either of the two subsequent
fiscal years, provided that the award for each such fiscal year will be prorated
based on the number of whole months the Participant was employed by TVA during
the fiscal year during which he or she died (such sum being hereinafter referred
to as the “Retention Beneficiary Award”). The Retention Beneficiary Award shall
be paid to the Beneficiary.



4.3
Disability. If a Participant Separates from Service due to a Disability, the
Participant shall be entitled under the Retention Component of the Plan to the
sum of (1) any portion of a Long-Term Retention Incentive Award that has already
vested at the time that the Participant Separates from Service due to a
Disability and has not yet been paid, and (2) any portion of a Long-Term
Retention Incentive Award that would have vested at the end of the fiscal year
during which the Participant Separates from Service due to a Disability or at
the end of either of the two subsequent fiscal years, provided that the award
for each such fiscal year will be prorated based on the number of whole months
the Participant was employed by TVA during the fiscal year during which he or
she Separated from Service due to a Disability (such sum being hereinafter
referred to as the “Retention Disability Award”).





--------------------------------------------------------------------------------






5. Payment of Award


5.1
Award Payment. Except in the case of death or Disability, the Long-Term
Retention Incentive Award shall be paid in a lump sum within two months of
vesting. For example, a Long-Term Retention Incentive Award of $30,000 granted
on October 1, 2015, will be paid as follows to the extent the Participant
remains employed as of the applicable vesting date: $10,000 within two months
after September 30, 2016; $10,000 within two months after September 30, 2017;
and $10,000 within two months after September 30, 2018. In the case of death,
the Retention Beneficiary Award will be paid as soon as administratively
practicable but in no event later than the last day of the second full calendar
month following the Participant’s death. In the case of Disability, the
Retention Disability Award will be paid as soon as administratively practicable
but in no event later than the last day of the second full calendar month
following the Participant’s Separation from Service due to Disability. Each
award shall be paid in cash after deducting the amount of applicable federal,
state, and local withholding taxes of any kind required by law to be withheld by
TVA.



5.2    Award Calculation. Long-Term Retention Incentive Awards are fixed on the
date of grant.


6. Amendment or Termination of the Plan


No amendment or termination of the Plan may adversely affect, other than as
specified in the Plan, any right acquired by any Participant or any Beneficiary
under an award vested before the effective date of such amendment or
termination. Upon termination of the Plan, distribution of vested awards shall
be made to Participants and Beneficiaries in the manner and at the time
described in the Plan, unless an Authorized Party determines in his or her sole
discretion that all such amounts shall be distributed upon termination of the
Plan, in accordance with Section 409A to the extent applicable.


7. Miscellaneous


7.1
Powers of the Plan Administrator. The Plan shall be administered by the CEO or
the designee of the CEO (“Plan Administrator”) unless otherwise delegated by the
Board. Subject to the express provisions of the Plan, the Plan Administrator
shall have the power, authority, and sole and exclusive discretion to construe,
interpret, and administer the Plan. All decisions, determinations, and
interpretations by the Plan Administrator regarding the Plan, any rules and
regulations under the Plan, and the terms and conditions of or operation of any
Plan award shall be final and binding on all Participants, Beneficiaries, heirs,
assigns, or other persons holding or claiming rights under the Plan or any
award.



7.2
Non-Transferability of Rights and Interests. Neither a Participant nor a
Beneficiary may alienate, assign, transfer, or otherwise encumber his or her
rights and interests under the Plan, nor may such interest or right to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims against, such person, and any
attempt to do so shall be null and void.





Katherine J. Black
Senior Vice President
Human Resources and Communications






